DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "an external device" of claims 1, 9 and 16, the "a battery condition information" of claims 1 and 9, and the "a protective coating" of claims 8, 15 and 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-7 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whiting et al. [U.S. 2019/0011089 A1].
Regarding claims 1, 16 and 17, Whiting et al. discloses a portable lighting device [flashlight 100] comprising: a housing [see figure 2a] having a proximal end and a distal end, the housing defining a hollow cavity; a light source [104, 154] disposed at the proximal end of the housing; a rechargeable battery [122] electrically coupled to the light source; battery charging and control circuitry [120] disposed in the cavity of the housing and operatively coupled to the rechargeable battery; a power connector port [128] electrically coupled to the battery charging and control circuitry, the power connector port configured to receive current from a power source and supply current to an external device, wherein the battery charging and control circuitry configured to control 
Regarding claim 2, Whiting et al. discloses at least one sensor electrically coupled to the rechargeable battery and disposed in the cavity of the housing, the at least one sensor configured to detect a condition in which the portable lighting device is exposed and to output an associated sensor data, the at least one sensor comprising a Global Positioning Satellite (GPS) locator; and wherein the wireless communication circuitry is operatively coupled with the at least one sensor, and configured to transmit the sensor data to the external communication device (paragraphs 0094, 0142 and 0144).

Regarding claim 5, Whiting et al. discloses a memory [152] electrically coupled to a processor [102] and the at least one sensor, the memory storing data selected from a group consisting of sensor data, model number data, part number data, serial number data, manufacturing data, electrical power source data, battery data, electrical power source charging data, battery charging data, operating time data, operating mode data, user operating mode settings, voltage data, current data, processor data, firmware data, failure data, diagnostic data, or any combination of any of the foregoing (figure 1, paragraph 0127).
Regarding claim 6, Whiting et al. discloses the wireless link is formed between the wireless communication circuitry and a Bluetooth circuitry of the external communication device (figure 2a, paragraphs 0140 and 0147).
Regarding claims 7 and 18, Whiting et al. discloses the power connector port is selected from a group consisting of a USB-C connector port, a micro-USB connector port, a USB connector port and a Lighting® connector port (paragraph 0131).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9, 10, 11, 12-14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whiting et al. [U.S. 2019/0011089 A1].
Regarding claims 3 and 19, Whiting et al. discloses the predetermined threshold level [measurement parameters, percent charge of battery] is set at a value within a range (paragraphs 0120, 0177), but does not clearly disclose between 5% charge capacity and 30% charge capacity.
A particular range value of the charge capacity must first be recognized as a result‑effective range value, i.e., a range value that achieves a recognized result, before the determination of the optimum or workable ranges of said value might be characterized as routine experimentation. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) and also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the range, since applicant has not disclosed that the range solves any new stated problem and it appears that the invention would perform equally well with Whiting et al.

A particular range value of the charge capacity must first be recognized as a result‑effective range value, i.e., a range value that achieves a recognized result, before the determination of the optimum or workable ranges of said value might be characterized as routine experimentation. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) and also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the range, since applicant has not disclosed that the range solves any new stated problem and it appears that the invention would perform equally well with Whiting et al.
Regarding claim 12, Whiting et al. discloses the at least one sensor is a temperature sensor, an accelerometer, a pedometer, or any combination of any of the foregoing (paragraph 0147 and 0177).
Regarding claim 13, Whiting et al. discloses the wireless link is formed between the wireless communication circuitry and a Bluetooth circuitry of the external communication device (figure 2a, paragraphs 0140 and 0147).
Regarding claim 14, Whiting et al. discloses the power connector port is selected from a group consisting of a USB-C connector port, a micro-USB connector port, a USB connector port and a Lighting® connector port (paragraph 0131).
Regarding claim 10, Whiting et al. discloses at least one sensor disposed in the cavity of the housing and configured to detect a condition in which the portable lighting device is exposed and to output an associated sensor data, the at least one sensor comprising a Global Positioning Satellite (GPS) locator, the wireless communication circuitry is operatively coupled with the at least one sensor, and configured to transmit the sensor data to the external communication device through the wireless link (paragraphs 0094, 0142 and 0144).
Regarding claim 11, Whiting et al. discloses the software application provides a condition in which the flashlight is exposed based on the sensor data received from the flashlight (figures 2a, 2b).
Allowable Subject Matter
Claims 8, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claims 8, 15 and 20, each recites a protective coating disposed on an exterior surface of the housing, the protective coating has an oleophobicity level of at least 5 and a thickness between about 250 nm and about 500 nm, which are not disclosed or suggested by the prior of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu U.S. 2011/0068741 A1 discloses the power in the rechargeable battery being not only provided to the flashlight for but being also provided to charge the electronic products.
Liu U.S. 9,065,282 B2 discloses a charging unit (6) and a power supplying unit (7) being provided in the housing (1). 
Lee U.S. 2019/0072835 A1 discloses a handheld illuminating device with a monitoring function. 
Lemon et al. U.S. 10,670,253 B1 discloses a housing, a microcontroller, a power bank, a rechargeable battery, a light source, an arc lighter, and a USB charging port.
Pietruczynik et al. U.S. 5,752,761 discloses a flashlight having a protective coating or layer being provided outwardly of outer layer 26.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875